Citation Nr: 1332362	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  08-29 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, in which the Veteran was denied service connection for hypertension.  That decision also awarded service connection for asbestosis and assigned a noncompensable rating.  The Veteran filed a notice of disagreement (NOD) in March 2008 as to the RO's denial of service connection for hypertension and the assignment of a noncompensable rating for asbestosis. 

In March 2007, the Veteran claimed service connection for heart failure, which was denied by the RO in a June 2008 decision.  In August 2008, the Veteran filed an NOD with the June 2008 RO decision, and a statement of the case (SOC) with regard to the issue of service connection for heart failure was issued in February 2009.  Also in February 2009, the RO increased the Veteran's disability evaluation for service-connected asbestosis to 60 percent.  In a March 2009 VA Form 9 (Appeal to the Board of Veterans' Appeals ), the Veteran specifically withdrew his appeal with regard to the issue of an increased rating for service-connected asbestosis.  In September 2009, the Veteran specifically withdrew his appeal with regard to the issue of entitlement to service connection for heart failure.  Accordingly, the only issue before the Board is entitlement to service connection for hypertension. 

In August 2010, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is also of record.  The Board remanded the case in January 2011 and subsequently obtained an opinion from a VA physician in May 2013.



FINDING OF FACT

The Veteran has hypertension that as likely as not was caused by his service-connected psychiatric disorder.


CONCLUSION OF LAW

The Veteran's hypertension is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran states that he suffers from hypertension that is related to service or to his service-connected asbestosis and/or psychiatric disorder.  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability may also be service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).

A review of the Veteran's service treatment records (STRs) shows that his blood pressure was recorded as 110/60 in January 1967 and as 136/80 in December 1970. 

Post-service medical records show a current diagnosis and history of hypertension, which the Veteran maintains he was diagnosed with around age 40.  

In October 2007, the Veteran was awarded service connection for asbestosis and assigned a noncompensable disability rating, effective January 26, 2007.  In February 2009, his asbestosis evaluation was increased to 60 percent disabling, effective September 12, 2008.  

The Veteran contended in his August 2010 hearing testimony that his hypertension was caused by the stress and tension of having the asbestosis.  In June 2013, the Veteran was awarded service connection for a psychiatric disorder, specifically depression, as secondary to his asbestosis.

In support of his claim, the Veteran has additionally submitted oral and written statements attesting to the fact that a VA physician informed him that his service-connected asbestosis aggravated his hypertension. 

The Board requested a VA medical opinion concerning the Veteran's contentions.  An opinion authored by a physician from the Alexandria (Louisiana) VA Health Care System, dated in May 2013, includes the assessment that the service-connected mood disorder may cause or aggravate systemic hypertension if the mood disorder was associated with generalized anxiety (such as in agitated depression) and the mood disorder was unrecognized and untreated early in its course.  The physician specifically concluded, albeit with some caution, that the Veteran's systemic hypertension was at least as likely as not related to his service-connected mood disorder.  

Although the VA physician's May 2013 opinion was not entirely unequivocal regarding the relationship between hypertension and depression, and was even a bit unclear as to whether hypertension was caused or aggravated by depression, the opinion has not been contradicted by other competent evidence on the question of hypertension being secondary to service-connected depression.  The Board therefore finds the evidence supports the claim, and the Veteran is entitled to a grant of service connection for his hypertension as secondary to his service-connected psychiatric disorder. 


ORDER

Entitlement to service connection for hypertension as secondary to service-connected depression is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


